In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 05-11-0499; to the Court of Appeal, First Circuit, No. 2015 KW 1608.
Writ granted. We find the trial court abused its discretion in granting defendant’s motion to quash the habitual bill of information. Accordingly, we reverse the trial court’s ruling. The defendant’s motion to quash the bill of information is hereby denied. This case is remanded to the District Court for further proceedings.
JOHNSON, C.J., and HUGHES, J., would deny.